UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7754


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOMMY LEWIS BENNETT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00369-NCT-2)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Lewis Bennett, Jr., Appellant Pro Se.       Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina; Paul Alexander Weinman, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy Lewis Bennett, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction based on Amendment 750 to the crack cocaine

Sentencing Guidelines.              We review the district court’s decision

for abuse of discretion; however, “[w]e review de novo . . . a

court’s conclusion on the scope of its legal authority under

§ 3582(c)(2).”           United States v. Munn, 595 F.3d 183, 186 (4th

Cir.    2010).      Because       Bennett’s        sentence        was    not       based   on   a

Guidelines provision that was subsequently amended, Bennett is

ineligible for a reduction via § 3582(c)(2).                                  See id. at 187

(“[A]    defendant        who     was    convicted      of    a     crack        offense     but

sentenced pursuant to a mandatory statutory minimum sentence is

ineligible for a reduction under § 3582(c)(2).”) (citing United

States     v.     Hood,     556 F.3d 226,    235–36         (4th        Cir.     2009)).

Accordingly, we affirm for the reasons stated by the district

court.          United     States       v.   Bennett,      No.      1:08-cr-00369-NCT-2

(M.D.N.C.       Sept.     25,   2012).        We    deny      Bennett’s          motions     for

appointment of counsel and provision of transcripts.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately      presented            in    the     materials

before   this      court    and     argument      would      not    aid       the    decisional

process.

                                                                                        AFFIRMED

                                              2